Attorney Grievance Commission v. Benjamin N. Ndi
Misc. Docket AG No. 14, September Term 2017

Attorney Discipline – Misappropriation of Client Funds – Unauthorized Practice of
Law – Misrepresentations to Clients and to Bar Counsel – Disbarment. Disbarment
is the appropriate sanction when an out-of-state attorney failed to represent two clients
competently and diligently and to communicate with them adequately concerning their
cases, failed to inform potential clients of the jurisdictional limitations of his law practice,
engaged in the unauthorized practice of personal injury law in Maryland and mishandled
the proceeds of that action, failed to respond to Bar Counsel’s investigation in a timely
manner, and made various dishonest and false statements to his clients and Bar Counsel.
MLRPC 1.1, 1.3, 1.4, 1.5, 1.15, 1.16, 5.5, 7.1, 7.5, 8.1, 8.4; Maryland Rules 19-308.1, 19-
308.4, 19-404 (formerly Maryland Rule 16-604).
Circuit Court for Montgomery County
Case No. 433731
Argument: April 10, 2018
                                            IN THE COURT OF APPEALS
                                                 OF MARYLAND

                                               Misc. Docket AG No. 14

                                                September Term, 2017



                                          ATTORNEY GRIEVANCE COMMISSION
                                                   OF MARYLAND

                                                         V.

                                                  BENJAMIN N. NDI
                                      ______________________________________

                                                       Barbera, C.J.
                                                       Greene
                                                       Adkins
                                                       McDonald
                                                       Watts
                                                       Hotten
                                                       Getty,

                                                              JJ.

                                      ______________________________________

                                               Opinion by McDonald, J.

                                      ______________________________________

                                                 Filed: May 1, 2018
       This attorney disciplinary matter concerns Respondent Benjamin N. Ndi, an

attorney licensed in New York, but not in Maryland, who committed various violations of

the rules of professional conduct, as well as of a related rule concerning the use of attorney

trust accounts, while providing immigration and other legal services in Maryland. Mr. Ndi

did not cooperate fully with Bar Counsel’s investigation into his activities in Maryland,

failed to respond to discovery requests in this proceeding, and did not appear at the

evidentiary hearing before the hearing judge or at oral argument before this Court.

Following oral argument, we disbarred Mr. Ndi and ordered the Clerk of this Court to place

his name on the list of attorneys who are excluded from the practice of law in Maryland.1

We now explain the reasons why we took that action.

                                              I

                                        Background

A.     Procedural Context

       On June 8, 2017, the Attorney Grievance Commission (“Commission”), through

Bar Counsel, filed with this Court a Petition for Disciplinary or Remedial Action against

Mr. Ndi. The Commission charged him with violating Rules 1.1 (competence), 1.3

(diligence), 1.4 (communication), 1.5 (fees), 1.15 (safekeeping property), 1.16 (declining

or terminating representation), 5.5 (unauthorized practice of law), 7.1 (communications

concerning lawyer’s services), 7.5 (firm names and letterheads), 8.1 (bar admission and

disciplinary matters), and 8.4 (misconduct) of the Maryland Lawyers’ Rules of Profession-


       1
           See Maryland Rule 19-742(g).
al Conduct (“MLRPC”), as well as Maryland Rule 19-308.1 (bar admission and

disciplinary matters) and Maryland Rule 19-308.4 (misconduct) of the Maryland

Attorneys’ Rules of Professional Conduct (“MARPC”).2 He was also charged with

violating former Maryland Rules 16-603 (duty to maintain trust account) and 16-604 (trust

account – required deposits).3

      Pursuant to Maryland Rule 19-722, this Court designated Judge Joan E. Ryon, of

the Circuit Court for Montgomery County, to conduct a hearing and to provide findings of

fact and recommended conclusions of law. Mr. Ndi retained counsel, who filed an answer

on his behalf. The answer admitted some of the allegations, denied others, and asserted a

lack of information or memory as to others. Mr. Ndi’s counsel subsequently filed a motion

to withdraw his appearance, which the hearing judge granted on December 7, 2017. No

new counsel entered an appearance, nor did Mr. Ndi appear on his own behalf.

      Mr. Ndi did not respond to the written discovery requests of Bar Counsel or appear

for his deposition noticed by Bar Counsel. As a result, Bar Counsel filed a motion for

sanctions. Mr. Ndi did not respond to that motion. The hearing judge granted the motion,


      2
         Effective July 1, 2016, the MLRPC were renamed the MARPC and recodified in
Title 19 of the Maryland Rules. Because Mr. Ndi’s misconduct straddled both sides of the
effective date of the recodification of the rules of professional conduct, he managed to
commit violations of the same rules of professional conduct in their guise as both the
MLRPC and the MARPC. Because there is no substantive difference in the two
codifications of the rules invoked by the Commission, for simplicity we shall use the
shorter designations of the MLRPC throughout this opinion – e.g., “Rule 8.4” rather than
“Maryland Rule 19-308.4.”
      3
        Effective July 1, 2016, these two rules were re-codified as Maryland Rules 19-403
and 19-404 respectively.



                                           2
striking Mr. Ndi’s answer and precluding him from introducing any testimony or evidence

at trial other than testimony as to mitigation.

       The hearing proceeded as scheduled on January 8, 2018. Mr. Ndi did not appear.

       The hearing judge issued findings of fact and recommended conclusions of law on

February 7, 2018. Neither party filed exceptions. This Court heard oral argument on April

10, 2018. Mr. Ndi did not appear.

B.     Facts

       We summarize the hearing judge’s findings of fact and the exhibits submitted at the

hearing as follows. As no exceptions have been filed, we treat the findings of fact as

established. Maryland Rule 19-741(b)(2)(A).

       Bar Membership and Office Location

       Mr. Ndi was admitted to the New York Bar in 2003. Mr. Ndi is not a member of

the Maryland Bar. During 2016 and 2017, he was in “delinquent status” with respect to

his New York Bar membership for failure to pay fees associated with that membership.

During that time period, he maintained an office for the practice of law in Montgomery

County, Maryland.

       Representation of Martin Ndamchi Tamon

       Martin Ndamchi Tamon, a native and citizen of Cameroon, entered the United States

on September 9, 2005, on a tourist visa. On September 6, 2006, Mr. Tamon filed a pro

se application for asylum with the United States Citizenship and Immigration Services.

Mr. Tamon’s asylum application was referred to the federal immigration court in

Baltimore.


                                              3
        In early February 2007, Mr. Tamon retained Mr. Ndi to represent him in the

immigration matter and paid him $2,000 for that purpose. In his notice of appearance

and subsequent filings, Mr. Ndi indicated a Takoma Park, Maryland, office address. Mr.

Ndi appeared with Mr. Tamon before an immigration judge on February 7, 2007, at a

master calendar hearing. Mr. Ndi told the court that Mr. Tamon intended to pursue his

asylum application before the immigration court. The immigration judge informed Mr.

Ndi that the asylum application was not in the proper format and ordered Mr. Ndi to re-

file the application in accordance with the immigration court’s guidelines by April 9,

2007.

        Mr. Ndi failed to re-file Mr. Tamon’s asylum application. On April 23, 2007, the

immigration judge deemed Mr. Tamon’s asylum application to be abandoned and issued

an order that allowed Mr. Tamon 30 days to leave the United States, after which the order

would become an order of removal. A final order of removal would result in Mr. Tamon’s

arrest and deportation.

        Mr. Ndi did not promptly inform Mr. Tamon of the immigration court’s order. Mr.

Tamon learned of the order only when he called Mr. Ndi’s office in May 2007 to check

on the status of his case.

        On June 7, 2007, Mr. Ndi filed a motion with the immigration court to re-open Mr.

Tamon’s case. In the motion, he asserted that he was a solo practitioner and had been

“overwhelmed with work and inadvertently failed” to re-file the asylum application. The

motion incorrectly stated that Mr. Tamon had been ordered removed in absentia – i.e.,

because he had failed to appear for his case – and was based on case law regarding


                                            4
removals in absentia. As indicated above, the removal order was the result of Mr. Ndi’s

failure to re-file the asylum application in the proper format. Attached to the motion was

an asylum application, but without the supporting documentation that had accompanied

Mr. Tamon’s original pro se application.

       On June 22, 2007, the immigration court denied the motion to re-open Mr.

Tamon’s case. On August 2, 2007, Mr. Ndi filed an untimely motion to reconsider that

denial, but failed to specify any error of fact or law in the decision. Once again, the stated

basis of Mr. Ndi’s motion was that he was a solo practitioner who was overwhelmed with

work. The next day, the immigration court denied the motion to reconsider.

       On November 23, 2007, Mr. Tamon filed a pro se appeal with the Board of

Immigration Appeals (“BIA”). Mr. Tamon explained that he had experienced difficulty

obtaining documents from Cameroon. However, the BIA denied his appeal as untimely.

       Representation of Joseph Shonga

       Joseph Shonga was also an immigration client of Mr. Ndi. On November 12,

2015, Mr. Shonga was in an automobile accident in Baltimore and sustained injuries.

On January 12, 2016, Mr. Ndi visited Mr. Shonga at his home in Laurel, Maryland,

and offered to represent Mr. Shonga in seeking compensation for those injuries.

According to Mr. Shonga, they entered into a written contingent fee agreement under

which Mr. Ndi would receive 31% of any recovery as his fee. Mr. Ndi did not provide

Mr. Shonga with a copy of the contingent fee agreement. During the meeting, Mr.

Ndi said that he would pay all of Mr. Shonga’s medical bills from the settlement and




                                              5
then “see what is left.” Mr. Shonga provided Mr. Ndi with five bills related to his

medical treatment.

       On April 29, 2016, Mr. Ndi called Mr. Shonga and asked him to come to his office

in Takoma Park. That same day, they met at the office, which was known as the “Center

for Immigration Law.” Mr. Ndi told Mr. Shonga that the insurance company had offered

to settle the case for $17,000 or $18,000. At Mr. Ndi’s recommendation, Mr. Shonga

signed a settlement agreement.

       Mr. Shonga also signed a “Settlement Statement” that represented that the total

distribution was $17,000. According to the Settlement Statement, Mr. Ndi disbursed

$8,000 to Mr. Shonga as the “Amount to Clients.” He withheld $5,500 as the “Amount

to Attorneys,” which included:      his fee of $5,666.67, increased by “Costs and

Disbursements” of $900 ($100 for “Consultation,”$300 for “Court fees,” and $500 for

“Paralegal Research”), and reduced by a “Discount” of $1,066.67.          Mr. Ndi also

withheld $3,500 from Mr. Shonga’s total settlement for “Reimbursement of Client

Costs,” which included $1,000 for “Emergency Room Bill” and $2,500 for “Bill

Maryland Health Care Clinic.”

       Mr. Ndi gave Mr. Shonga a check for $8,000 written on an account of the Center

for Immigration Law, which contained the notation “PI Settlement.” The account was

not an attorney trust account.

       Mr. Ndi failed to promptly pay all of Mr. Shonga’s medical bills. Mr. Ndi made the

following disbursements to Mr. Shonga’s medical providers:




                                           6
         1) On or about June 21, 2016, a check to Emergency Medicine in the
            amount of $124.86;

         2) On or about June 21, 2016, a check to Neurological Medicine PA in
            the amount of $248.34;

         3) In or about October 2016, a payment to Progressive MRI LLC in
            the amount of $250.00;

         4) On or about November 20, 2016, a payment to Doctor’s Community
            Hospital in the amount of $114.21; and

         5) On or about March 2017, a payment to Carefirst BlueCross
            BlueShield in the amount of $377.80.

Mr. Ndi did not disburse any amount in connection with “Maryland Health Care Clinic.”

       In the months after he signed the settlement statement, Mr. Shonga continued to

receive bills from health care providers. However, Mr. Shonga was unable to reach Mr.

Ndi to obtain information about the status of payments to health care providers.

       On October 23, 2017, Maryland Healthcare Clinics filed a lawsuit against Mr.

Shonga for failure to pay its bill.

       Bar Counsel Investigation

       Mr. Tamon filed a complaint concerning Mr. Ndi with Bar Counsel on March 24,

2016. On April 27, 2016, Bar Counsel wrote to Mr. Ndi at the Takoma Park, Maryland,

address provided by Mr. Tamon and requested a response to the complaint within 15

days. Mr. Ndi failed to respond to that letter, as well as to a follow-up letter from Bar

Counsel the next month.

       On June 7, 2016, Bar Counsel sent copies of its previous correspondence and Mr.

Tamon’s complaint to Mr. Ndi at his Maryland addresses in Lanham and Burtonsville



                                           7
and asked Mr. Ndi for information concerning his current business address, areas of

practice, and bar admissions.

      In a letter dated June 20, 2016, Mr. Ndi provided an incomplete response to Bar

Counsel’s request on a letterhead for the Law Offices of Okedi & Ndi, Attorneys at Law,

at a Burtonsville, Maryland, address. The letterhead did not specify that Mr. Ndi was

licensed only in New York, or otherwise indicate jurisdictional limitations. Mr. Ndi did

not provide a copy of Mr. Tamon’s file, nor did he provide his email address or a list of

jurisdictions in which he was authorized to practice law.

      The hearing judge found that Mr. Ndi made knowing and intentional

misrepresentations to Bar Counsel in the June 20, 2016 letter. First, Mr. Ndi blamed Mr.

Tamon for Mr. Ndi’s failure to re-file Mr. Tamon’s asylum application on time. Mr.

Ndi wrote: “The fact that I stated that I was a sole Practitioner was not the cause of the

delay. I forgot to add the statement that we also received the documents late from the

complainant.” This statement was false and misleading because the immigration judge had

only required that Mr. Ndi re-file the asylum application that Mr. Tamon had previously

filed, except in the proper format. No new documentation had been required.

      Second, Mr. Ndi falsely stated that his practice was “limited to Immigration Law.”

In fact, as indicated above, Mr. Ndi had recently engaged in the unauthorized practice of

personal injury law in Maryland in Mr. Shonga’s case.

      On July 14, 2016, Bar Counsel wrote to Mr. Ndi and requested the following: (1)

the address where he currently worked or maintained an office; (2) a list of jurisdictions

where he was licensed to practice law and the date of admission in each jurisdiction; (3)


                                            8
certificates of good standing from each jurisdiction in which he was admitted to practice;

(4) an explanation for his failure to identify any jurisdictional limitations; and (5) Mr.

Tamon’s client file.

        On July 26, 2016, Mr. Ndi responded to Bar Counsel on stationery with a letterhead
that indicated a Burtonsville, Maryland, address. However, it did not state that his practice
was limited to federal immigration matters. In the letter, Mr. Ndi stated that he was
admitted to practice law in New York, that he was in “active practice,” and that he
specialized in immigration law. However, he failed to provide a certificate of good
standing from New York. In the body of that letter, he provided an excerpt of what he said
was his “office letterhead.” The office letterhead purported to be for the “Law Offices of
Okedi & Ndi, Attorneys at Law” at a Washington, D.C. address. A notation indicated Mr.
Okedi was admitted in Maryland and New York, that Mr. Ndi was admitted in New York,
and that a third attorney was admitted in Maryland and the District of Columbia.
       Subsequently, by letter dated August 1, 2016, the bar licensing authority in New

York advised Bar Counsel that, as of July 2015, Mr. Ndi was in delinquent status as a result

of his failure to pay bar dues.

       Shortly thereafter, on September 9, 2016, Mr. Shonga filed a complaint with Bar

Counsel concerning his experience with Mr. Ndi. Bar Counsel sent a copy of the complaint

to Mr. Ndi on September 29, 2016 and requested a response. In a separate letter the next

day, Bar Counsel also requested again that Mr. Ndi provide a certificate of good standing

from New York. Mr. Ndi failed to respond to either request. Bar Counsel sent a follow-

up letter concerning Mr. Shonga’s complaint by certified mail, but the correspondence was

returned to Bar Counsel marked “Return to Sender, Unable to Forward.”



                                             9
       Five months later, on March 7, 2017, Mr. Ndi belatedly replied to the request for a

certificate of good standing with a letter that enclosed a certificate of good standing from

New York dated March 1, 2017. The cover letter was on letterhead with a Lanham,

Maryland, address.

       On March 16, 2017, Mr. Ndi also belatedly responded to Bar Counsel’s request for

a response to Mr. Shonga’s complaint. The letterhead of that letter included the same

Washington, D.C. address and legend as the letterhead sent to Bar Counsel the previous

July and also indicated “in care of” a Lanham address.

       In the March 16, 2017 letter, Mr. Ndi stated that he had not received Bar Counsel’s

inquiries because he was working in New York. He also stated that Mr. Shonga had signed

the settlement agreement and picked up his settlement check at Mr. Ndi’s Washington,

D.C. office. (Mr. Ndi was not licensed to practice law in the District of Columbia). Mr.

Ndi enclosed a copy of the retainer agreement, which stated that he would receive one-

third of any recovery. He also enclosed a copy of a settlement sheet dated April 29, 2016

and copies of cancelled checks drawn on an account of the Center for Immigration Law in

Takoma Park, purportedly to show that Mr. Shonga’s medical bills had been paid. The

account was not an attorney trust account. Mr. Ndi did not provide a copy of the check

received from the insurance company.

       Although the settlement sheet represented that $2,500 would be disbursed to

“Maryland Health Care Clinic,” the other enclosures did not include a copy of a check to

that entity.   The hearing judge found that Mr. Ndi knowingly and intentionally

misrepresented to Mr. Shonga that he had disbursed $2,500 to that entity to pay Mr.


                                            10
Shonga’s bill. The hearing judge also found that Mr. Ndi made misrepresentations to Bar

Counsel in the March 16, 2017 letter concerning the amount of the settlement withheld

from Mr. Shonga and his knowledge of the medical bills to be paid.

      The Website of Mr. Ndi’s Firm

      As of July 14, 2016, the law firm of Okedi, Ndi & Associates maintained a website

at . The website listed the members of the

firm as Mr. Ndi and Gini Okedi, as well as the available services. The website included

an advertisement for “Experienced Litigation & Immigration Attorneys.” The website

listed the following areas of practice: Personal Injury, Complete Immigration Practice,

Employment Law, Family Law, Criminal Law-DUI/Traffic, Business Associations, and

“General Litigations.” Below the areas of practice, the advertisement provided phone

numbers for both Mr. Ndi and Mr. Okedi. The “About Us” page on the website stated, in

pertinent part, that “Attorney Benjamin N. Ndi and Gini Okedi’s goals [sic] are to assist

both individuals and corporations through counseling and representation in all matters that

relate to Immigration, Personal Injury, Family Law, Family Law [sic], Employment Law,

Criminal Law, and General Litigation.”




                                            11
                                             II

                                        Discussion

       Our authority to discipline an out-of-state lawyer who provides legal services in

Maryland is reflected in Rule 8.5(a)(2).4 Under that rule, an attorney who is not admitted

in Maryland is subject to the disciplinary authority of this Court if the attorney, among

other things: (1) provides or offers to provide any legal services in Maryland or (2) holds

himself out as practicing law in Maryland. Based on the facts found by the hearing judge,

Mr. Ndi is subject to the disciplinary authority of this Court under both of those prongs.

       With respect to the alleged violations of the rules of professional conduct, the

hearing judge found that Mr. Ndi committed all but one5 of the alleged violations. Upon

due consideration of the hearing judge’s recommended conclusions of law, we hold as

follows.

       Failing to Meet Basic Standards

       We agree with the hearing judge that Mr. Ndi violated Rule 1.1 (competence), 1.3

(diligence), 1.4 (communication), and Rule 1.16 (declining or terminating representation).




       4
          See Maryland Rule 19-308.5(a)(2); see also Maryland Rule 19-305.5, comments
18, 19; Iowa Supreme Court Attorney Disciplinary Board v. Carpenter, 781 N.W.2d 263
(Iowa 2010) (applying similar rules of professional conduct to discipline out-of-state
lawyer who committed violations in the course of federal immigration practice within the
state); cf. Gadda v. Ashcroft, 377 F.3d 934 (9th Cir. 2004) (state supreme court’s discipline
of attorney whose practice was limited to immigration law not preempted by federal law).
       5
        Bar Counsel withdrew the alleged violation of Maryland Rule 16-603 (duty to
maintain trust account).



                                             12
       Rule 1.1 requires that a lawyer provide competent representation to a client. An

attorney violates Rule 1.1 if he “fails to act or acts in an untimely manner, resulting in harm

to his or her client.” Attorney Grievance Comm’n v. Brown, 426 Md. 298, 319 (2012).

Evidence that an attorney failed “to apply the requisite thoroughness and/or preparation in

representing a client is sufficient alone to support a violation of Rule 1.1.” Attorney

Grievance Comm’n v. McCulloch, 404 Md. 388, 398 (2008); see also Attorney Grievance

Comm’n v. Garrett, 427 Md. 209, 222-23 (2012).

       Rule 1.3 requires a lawyer to act “with reasonable diligence and promptness.”

Failing to keep a client informed as to the status of the case and failing to respond to the

client’s inquiries violates that rule. See Attorney Grievance Comm’n v. Park, 427 Md. 180,

192 (2012).

       Mr. Ndi failed to satisfy the standards of competence and diligence in both cases

investigated by Bar Counsel. In Mr. Tamon’s case he failed to re-file Mr. Tamon’s asylum

application with the immigration court in the proper format by the stated deadline, and the

asylum application was dismissed as a result. When Mr. Ndi filed a motion to reopen on

Mr. Tamon’s behalf, he incorrectly stated that Mr. Tamon had been ordered removed in

absentia and failed to include the supporting evidence that had been submitted with the

original pro se application. As a result, that motion was denied. He also failed to file a

timely motion to reconsider that decision, and the untimely motion he did file failed to state

any appropriate rationale. In Mr. Shonga’s case, Mr. Ndi violated the standards of

competence and diligence by failing to pay Mr. Shonga’s medical bill from Maryland

Healthcare Clinics, as he had promised.


                                              13
       Rule 1.4 requires a lawyer, among other things, to “keep the client reasonably

informed about the status of the matter” and “promptly comply with reasonable requests

for information.” Rule 1.4(a)(2), (a)(3). See Attorney Grievance Comm’n v. Van Nelson,

425 Md. 344, 354-55 (2012).

       Mr. Ndi failed to promptly inform Mr. Tamon that his asylum application had been

deemed abandoned and that he had been given 30 days to voluntarily leave the county. Mr.

Tamon learned that his asylum application had been dismissed only when he called Mr.

Ndi’s office in May 2007 to check on the status of his case. In Mr. Shonga’s case, Mr. Ndi

violated Rule 1.4 by failing to respond to Mr. Shonga’s multiple telephone calls concerning

his unpaid medical bills.

       Rule 1.16 requires in part that:

                    (d) Upon termination of representation, a lawyer shall take steps
            to the extent reasonably practicable to protect a client’s interests, such
            as giving reasonable notice to the client, allowing time for employment
            of other counsel, surrendering papers and property to which the client
            is entitled and refunding any advance payment of fee or expense that
            has not been earned or incurred. The lawyer may retain papers relating
            to the client to the extent permitted by other law.

An attorney violates Rule 1.16(d) when the attorney abandons representation of a client,

refuses to return records, and refuses to engage in further communications. Attorney

Grievance Comm’n v. Logan, 390 Md. 313, 318-19 (2005). In Mr. Shonga’s case, Mr. Ndi

violated Rule 1.16(d) when, after issuing Mr. Shonga a portion of his settlement check, he

refused to communicate with him and failed to pass along the remainder of the settlement

proceeds.




                                               14
       Mishandling Money Matters

       We agree with the hearing judge that Mr. Ndi violated Rule 1.5 (fees), Rule 1.15

(safekeeping property), and former Maryland Rule 16-604 (trust account – required

deposits).

       Rule 1.5(a) provides, in part that “[a] lawyer shall not make an agreement for,

charge, or collect an unreasonable fee or an unreasonable amount for expenses.” The rule

goes on to elaborate on factors used to determine a reasonable fee. The reasonableness of

a fee is not measured solely at the outset of the representation; indeed, an otherwise-

reasonable fee can become unreasonable if the lawyer fails to earn it. Attorney Grievance

Comm’n v. Garrett, 427 Md. 209, 224 (2012) (an otherwise-reasonable fee became

unreasonable because of the respondent-attorney’s neglect of the client’s matter and

abandonment of the client’s representation); Attorney Grievance Comm’n v. Patterson, 421
Md. 708, 732 (2011) (an otherwise-reasonable fee became unreasonable because of the

respondent-attorney’s lack of competence and diligence in representing the client).

       In Mr. Shonga’s case, Mr. Ndi violated Rule 1.5(a) when he took a fee for his

unauthorized practice of law in Maryland. Moreover, he apparently retained settlement

funds to which he was not entitled – specifically, the $2,500.00 that was owed to Maryland

Healthcare Clinics.

       Rule 1.15(a) requires, in pertinent part, that a lawyer “hold property of clients or

third persons that is in a lawyer’s possession in connection with a representation separate

from the lawyer’s own property.” In particular, the rule requires that funds be kept in an




                                            15
attorney trust account. See Attorney Grievance Comm’n v. Hamilton, 444 Md. 163, 188

(2015). Rule 1.15 further requires that:

                 (d) Upon receiving funds or other property in which a client or
         third person has an interest, a lawyer shall promptly notify the client or
         third person. Except as stated in this Rule or otherwise permitted by
         law or by agreement with the client, a lawyer shall deliver promptly to
         the client or third person any funds or other property that the client or
         third person is entitled to receive and, upon request by the client or third
         person, shall render promptly a full accounting regarding such property.

                (e) When a lawyer in the course of representation of a client is
         in possession of property in which two or more persons (one of whom
         may be the lawyer) claim interests, the property shall be kept separate
         by the lawyer until the dispute is resolved. The lawyer shall distribute
         promptly all portions of the property as to which the interests are not in
         dispute.

       Mr. Ndi violated Rule 1.15(a) when he failed to hold Mr. Shonga’s settlement funds

in an attorney trust account separate from his own personal funds. He violated Rule 1.15(d)

because he failed to promptly deliver funds to the medical providers to whom Mr. Shonga

owed money for treatment arising from the accident. Mr. Ndi received Mr. Shonga’s

settlement check on April 29, 2016, but did not pay his medical providers for months and,

in one case, nearly a year, afterward. He never paid Maryland Healthcare Clinics. Mr. Ndi

further violated Rule 1.15(d) when he failed to respond to Mr. Shonga’s attempts to obtain

an accounting of those funds and payments.

       Mr. Ndi violated Rule 1.15(e) in Mr. Shonga’s case because he failed to keep funds

that were in dispute in a separate account. Mr. Ndi, on behalf of Mr. Shonga, received

$17,000 in settlement proceeds. He represented to Mr. Shonga that he would pay all of

Mr. Shonga’s medical bills from the settlement and then “see what was left.” The



                                             16
settlement check was not deposited into an attorney trust account, an escrow account, or

other account separate from Mr. Ndi’s own funds. While he paid Mr. Shonga $8,000.00,

paid himself $5,500.00, and smaller amounts for medical bills, the disposition of the

remaining funds remains in question. Those funds have not been kept separate in violation

Rule 1.15(e).

         Former Maryland Rule 16-6046 provided, in pertinent part, that:

              Except as otherwise permitted by rule or other law, all funds, including
              cash, received and accepted by an attorney or law firm in this State from
              a client or third person to be delivered in whole or in part to a client or
              third person, unless received as payment of fees owed the attorney by
              the client or in reimbursement for expenses properly advanced on
              behalf of the client, shall be deposited in an attorney trust account in an
              approved financial institution.

In Mr. Shonga’s case, Mr. Ndi did not deposit the settlement proceeds into an attorney

trust account but apparently used a personal account to hold and disburse the settlement

funds.

         Ignoring Jurisdictional Limitations

         We agree with the hearing judge that Mr. Ndi violated Rule 5.5 (unauthorized

practice of law), Rule 7.1 (communications concerning lawyer’s services), and Rule 7.5

(firm names and letterheads).

         Rule 5.5 provides, in part:

                     (a) A lawyer shall not practice law in a jurisdiction in violation
              of the regulation of the legal profession in that jurisdiction, or assist
              another in doing so.


         6
             As indicated above, this rule has been re-codified as Maryland Rule 19-404.



                                                  17
                 (b) A lawyer who is not admitted to practice in this jurisdiction
          shall not:

                      (1) except as authorized by these Rules or other law,
              establish an office or other systematic and continuous presence in
              this jurisdiction for the practice of law; or

                    (2) hold out to the public or otherwise represent that the
              lawyer is admitted to practice law in this jurisdiction.

       Mr. Ndi engaged in the unauthorized practice of law in violation of Rule 5.5(a) and

(b). He represented Mr. Shonga in a personal injury matter in Maryland while not licensed

to practice law in this State. He visited Mr. Shonga at home in Maryland and offered to

represent him in a personal injury action arising out of an accident in Baltimore. He in fact

did so, as memorialized in their written contingency fee agreement, then negotiated a

settlement with an insurance company, and accepted an offer on behalf of Mr. Shonga.

       Mr. Ndi thus held himself out as an attorney licensed to practice law in Maryland

and failed to properly disclose his jurisdictional limitations to Mr. Shonga. His website

and some of the letterheads he used also failed to note his jurisdictional limitations.

       Rule 7.1 provides, in part:

                 A lawyer shall not make a false or misleading communication
          about the lawyer or the lawyer’s services. A communication is false or
          misleading if it:

                 (a) contains a material misrepresentation of fact or law, or omits
          a fact necessary to make the statement considered as a whole not
          materially misleading.

       Rule 7.5 provides, in part:

                 (a) A lawyer shall not use a firm name, letterhead or other
          professional designation that violates Rule 7.1. A trade name may be
          used by a lawyer in private practice if it does not imply a connection


                                             18
          with a government agency or with a public or charitable legal services
          organization and is not otherwise in violation of Rule 7.1.

                 (b) A law firm with offices in more than one jurisdiction may
          use the same name in each jurisdiction, but identification of the lawyers
          in an office of the firm shall indicate the jurisdictional limitations on
          those not licensed to practice in the jurisdiction where the office is
          located.

       Mr. Ndi made multiple false or misleading statements about his services in violation

of Rules 7.1(a) and 7.5. Specifically, his June 20, 2016 letter to Bar Counsel used

letterhead that failed to disclose that he was licensed only in New York and that his practice

was limited to federal immigration matters. His July 26, 2016 and March 16, 2017 letters

to Bar Counsel used letterhead that failed to state that his practice was limited to federal

immigration matters. See Attorney Grievance Comm’n v. Johnson, 363 Md. 598 (2001)

(finding a violation where attorney was admitted to practice only in Virginia and the

District of Columbia, but his only office was located in Maryland and he did not indicate

his jurisdictional limitations on the firm’s letterhead).

       Mr. Ndi also violated Rules 7.1(a) and 7.5 when he advertised, by way of a website,

his practice within the firm of Okedi, Ndi & Associates. The website identified Mr. Ndi

and Gini Okedi as the firm’s attorneys and stated that they practiced in several areas of law

including Personal Injury, Employment Law, Family Law, Criminal Law, “DUI/Traffic,”

and “General Litigations.” Neither the advertisement nor any other page on the website

stated that Mr. Ndi was licensed to practice law only in New York or that he was limited

to practicing immigration law in Maryland.




                                              19
      Lying, Cheating, and Stealing

      We agree with the hearing judge that Mr. Ndi violated Rule 8.1 (bar admission and

disciplinary matters) and various provisions of Rule 8.4 (misconduct).

      Rule 8.1 provides:

                An applicant for admission or reinstatement to the bar, or a
         lawyer in connection with a bar admission application or in connection
         with a disciplinary matter, shall not:

                (a) knowingly make a false statement of material fact; or

                (b) fail to disclose a fact necessary to correct a misapprehension
         known by the person to have arisen in the matter, or knowingly fail to
         respond to a lawful demand for information from an admissions or
         disciplinary authority, except that this Rule does not require disclosure
         of information otherwise protected by Rule 1.6.

      During Bar Counsel’s investigation of Mr. Tamon’s complaint, Mr. Ndi

misrepresented that he engaged only in the practice of immigration law when that was not

true. In addition, during the investigation of Mr. Shonga’s complaint, he misrepresented

to Bar Counsel that “additional bills” were unknown to him when the settlement sheet that

he prepared for Mr. Shonga identified a bill for Maryland Healthcare Clinics. During the

pendency of both investigations, Mr. Ndi repeatedly failed to respond to Bar Counsel’s

lawful requests for information completely or in a timely manner.

      Rule 8.4 provides, in pertinent part that it is professional misconduct for a lawyer

to:

                 (a) violate or attempt to violate the Maryland Lawyers’ Rules
         of Professional Conduct, knowingly assist or induce another to do so,
         or do so through the acts of another;




                                            20
                (b) commit a criminal act that reflects adversely on the lawyer’s
          honesty, trustworthiness or fitness as a lawyer in other respects;

                (c) engage in conduct involving dishonesty, fraud, deceit, or
          misrepresentation;

                  (d) engage in conduct that is prejudicial to the administration of
          justice.

Mr. Ndi violated each of those provisions.

       As a consequence of his violating multiple rules of professional conduct, Mr. Ndi

violated Rule 8.4(a). See Attorney Grievance Comm’n v. Foltz, 411 Md. 359, 411 (2009)

(internal citations omitted).

       Mr. Ndi violated Rule 8.4(b) with regard to Mr. Shonga’s matter. It is not necessary

that an attorney be charged with, or convicted of, a crime to have violated Rule 8.4(b). It

is only necessary that there be clear and convincing evidence that the attorney committed

a criminal offense and that the criminal conduct reflected adversely on the lawyer’s honesty

trustworthiness or fitness as an attorney.      See, e.g., Attorney Grievance Comm’n v.

Garland, 345 Md. 383, 394-95, (1997). Mr. Ndi’s misappropriation of funds entrusted to

him for Mr. Shonga is a crime pursuant to Maryland Code, Business Occupations &

Professions (“BOP”) Article, §§10-306 and 10-606; see Attorney Grievance Comm’n v.

Hamilton, 444 Md. 163 (2015). Mr. Ndi’s unauthorized practice of law in Mr. Shonga’s

matter is a misdemeanor. BOP §§10-601 and 10-606.

       The false statements to Bar Counsel in violation of Rule 8.1(a) were

misrepresentations that also violated Rule 8.4(c). Additionally, Mr. Ndi violated Rule




                                             21
8.4(c) when he misappropriated portions of Mr. Shonga’s settlement, to which Mr. Shonga

or his medical providers were entitled.

       Finally, an attorney who engages in conduct that violates both Rules 8.4(b) and (c)

also usually violates Rule 8.4(d). Attorney Grievance Comm’n v. Reinhardt, 391 Md. 209,

222 (2006). Mr. Ndi’s misconduct, taken as a whole, brings the profession into disrepute

and was prejudicial to the administration of justice in violation of Rule 8.4(d). It impeded

the prompt resolution of Mr. Tamon’s asylum application based on the merits of that

application. It also meant that the settlement in Mr. Shonga’s case did not achieve its full

purpose.

                                                III

                                          Sanction

       Aggravating and Mitigating Factors

       In deciding on an appropriate sanction for professional misconduct, this Court

considers not only the misconduct itself, but also any aggravating or mitigating

circumstances and has looked to a list of factors identified by the American Bar

Association. See Attorney Grievance Comm’n v. Woolery, 456 Md. 483, 499 n. 10 (2017)

(listing aggravating and mitigating factors).

       The hearing judge found that there were numerous aggravating circumstances

surrounding Mr. Ndi’s misconduct. She found that Mr. Ndi had a selfish motive because

he knew that he should not be engaged in a practice in Maryland beyond federal

immigration law and told Bar Counsel in June and July 2016 that he was adhering to that

restriction shortly after he had represented Mr. Shonga in a personal injury matter.


                                                22
       The hearing judge found that Mr. Ndi had engaged in a pattern of misconduct in that

he failed to act competently and diligently on behalf of both Mr. Tamon and Mr. Shonga

and failed to communicate with both of those clients in a timely and honest manner.

       The hearing judge further found that Mr. Ndi had committed multiple violations of

the rules involving two different clients and had engaged in bad faith obstruction of Bar

Counsel’s investigation by ignoring numerous requests for information and making false

statements when he did respond to some of those requests.

       The hearing judge found that Mr. Ndi had failed to acknowledge the wrongfulness

of his conduct, when he blamed Mr. Tamon for his own mistakes in the immigration case,

and failed to participate in the disciplinary proceedings before the hearing judge.

       The hearing judge found that both Mr. Tamon and Mr. Shonga, as immigrants, were

vulnerable victims of Mr. Ndi’s misconduct. She also found that Mr. Ndi had failed to

make restitution to either client.

       The hearing judge found an additional aggravating factor in that the trust account

violations, unauthorized practice of law, and misappropriation are all independent

violations of the law.

       Finally, the hearing judge found that there was a likelihood that the misconduct was

likely to be repeated.

       The hearing judge also found that, as a member of the New York Bar since 2003,

Mr. Ndi had substantial experience in the practice of law – another aggravating factor.

       The hearing judge found that, by not appearing in the disciplinary proceeding, Mr.

Ndi failed to establish any mitigating circumstances. We note, however, that, while Mr.


                                             23
Ndi was temporarily in delinquent status with the New York Bar, there is no evidence in

the record of any prior discipline against Mr. Ndi – usually a mitigating factor – and that

the hearing judge did not make a finding of the converse aggravating factor – prior

disciplinary offenses. While we may credit Mr. Ndi with this one mitigating factor, it has

minimal weight, especially in the context of an out-of-state attorney who likely would

already be disbarred in Maryland if he previously engaged in misconduct in this State

without being admitted here.

       Summary

       As this Court has frequently reiterated, the primary objective in sanctioning attorney

misconduct is to protect the general public and the integrity of the bar. Attorney Grievance

Comm’n v. Trye, 444 Md. 201, 224 (2015).

       Bar Counsel recommended that Mr. Ndi be disbarred. Although Mr. Ndi violated a

baker’s dozen of the rules of professional conduct in his representation of Mr. Tamon and

Mr. Shonga and the hearing judge found a total of 11 aggravating factors, we do not simply

tote up the number of possible violations and aggravating factors to arrive at an appropriate

sanction. There can be a certain amount of “piling on” when the same underlying conduct

implicates numerous rules. Ultimately, the sanction must be tailored to the particular

conduct. However, the case for disbarment is heightened when violations related to basic

standards of practice, the handling of client funds, and trustworthy behavior, are committed

by an attorney who is not authorized to practice in Maryland to begin with.

       In choosing to conduct his practice within the geographical confines of Maryland,

Mr. Ndi subjected that practice to the consumer protection rules that govern legal practice


                                             24
in Maryland. While this case arose out of the representation of just two clients, it exposed

serious issues as to how Mr. Ndi was practicing law in Maryland as an out-of-state attorney

and as to how he dealt with Bar Counsel. Mr. Ndi’s failure to participate in these

proceedings means that he has not even made the simple assertion that the proven

misconduct was an aberration, rather than an exemplar, of his practice.

       The attorney in this case was not a novice, yet he practiced personal injury law

where he was not licensed to do so, he mishandled client money, he misled the regulatory

authority, and he defaulted in the proceeding charged with determining the truth as to his

conduct. This was more than negligence or good intentions gone astray. In such a case,

disbarment is called for, unless there is very strong mitigation. Here there is none. That is

why we issued an order disbarring Mr. Ndi.




                                             25